Citation Nr: 0208783	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 70 
percent for post-traumatic stress disorder (PTSD).  

(The issue of the timeliness of the notice of disagreement 
with the attorney fee decision issued in April 2001 is the 
subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The claims folder was subsequently 
transferred to the RO in Waco, Texas.

In January 1992, the veteran attempted to reopen his claim 
for service connection for PTSD, which had been previously 
denied by the RO.  The Board issued a decision on appeal in 
April 1996 in which it continued to deny service connection 
for PTSD.  The veteran appealed that decision to the U.S. 
Court of Veterans Appeals (now known as the U.S. Court of 
Appeals for Veterans Claims) (Court).  By Order dated in May 
1997, the Court vacated the Board decision and remanded the 
matter to the Board.  In an April 1998 decision, the Board 
granted service connection for PTSD.  

In an August 1998 rating action, the RO evaluated the PTSD as 
10 percent disabling from the date of the January 1992 claim.  
The veteran appealed that decision.   The RO increased the 
disability rating to 30 percent effective August 1998 in a 
July 1999 rating action.  In a September 1999 communication, 
the veteran expressed his continued disagreement with the 
evaluation and submitted an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
The formal claim for TDIU followed in October 1999.  The RO 
denied entitlement to TDIU in an October 1999 rating 
decision.  The veteran submitted a notice of disagreement 
with that decision in December 1999.  

The Board remanded the case to the RO in July 2000 to obtain 
additional evidence and readjudicate the claim for an 
increased rating for PTSD.  The RO was also instructed to 
address the issue of TDIU, which had been placed in appellate 
status by virtue of the veteran's notice of disagreement.  In 
a November 2001 rating decision, the RO increased the rating 
for PTSD to 70 percent effective from the date of the January 
1992 claim and awarded TDIU effective from January 1992.  
Because the TDIU issue has been resolved in the veteran's 
favor, that matter is not currently before the Board.  The 
issue of an increased rating for PTSD, as set forth above, 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(on a claim for an original or an increased rating, a claim 
remains in controversy when less than the maximum available 
benefit is awarded).  The case is again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has been unable to obtain or retain 
employment for many years due to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
August 1998, July 1999, and November 2001 rating decisions, 
the July 1999 statement of the case, and December 2001 
supplemental statement of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulation and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in an April 2001 
letter, the RO listed the applicable provisions of the VCAA, 
explained the responsibilities of the veteran and VA with 
respect to obtaining evidence to support his claim, and 
described the actions taken with respect to the adjudication 
of his appeal.  With respect to the duty to assist, the 
claims folder contains multiple VA examinations, VA treatment 
records, records from the Social Security Administration, and 
private records as submitted by the veteran.  The Board is 
satisfied that the evidence currently of record is sufficient 
to ensure proper adjudication of this appeal.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2000 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).      

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The Board notes that the RO has considered both versions of 
the regulations in the adjudication of the issue on appeal.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Bernard, 4 Vet. App. at 392-94.  

The veteran's PTSD is evaluated as 70 percent disabling from 
the date of the January 1992 claim under Diagnostic Code 
(Code) 9411.  Under the previous version of the rating 
schedule, a 100 percent rating, the next available 
evaluation, is assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).  Under the amended regulations, a 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2001).

In this case, the Board finds that the overall disability 
picture satisfies the criteria for a 100 percent schedular 
rating under the previous version of Code 9411.  38 C.F.R. § 
4.7.  Specifically, evidence of record shows that the veteran 
has been unemployed for many years due to his service-
connected PTSD.  Demonstrable inability to obtain or retain 
employment alone is a satisfactory basis for a 100 percent 
rating under the previous version of Code 9411.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  The Board notes that, 
effective from January 1992, the RO awarded the veteran TDIU, 
which is based on the inability to secure or follow a 
substantially gainful occupation due to service-connected 
disability.  See 38 C.F.R. § 4.16.  The veteran's only 
compensable service-connected disability is PTSD.  
Accordingly, the Board finds that the evidence supports an 
initial 100 percent schedular rating for PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  

The Board emphasizes that the veteran has been compensated at 
the 100 percent rating since 1992 based on TDIU the RO 
awarded in its November 2001 rating decision.  Therefore, the 
grant of a 100 percent schedular rating for PTSD will not 
result in any additional compensation for the veteran, though 
the award may enable the veteran to secure other types of 
benefits.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 100 percent schedular 
evaluation for PTSD is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

